           Case 8:18-cr-00072-JVS Document 76 Filed 11/02/18 Page 1 of 2 Page ID #:289

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                   CRIMINAL MINUTES - GENERAL



 Case No.          SACR 18-00072 JVS                                                         Date     November 2, 2018


 Present: The Honorable                   James V. Selna

 Interpreter                 Not Needed

                Karla J. Tunis                             Sharon Seffens                           Brett Sagel
                Deputy Clerk                               Court Reporter.                    Assistant U.S. Attorney



                U.S.A. v. Defendant(s):               Present Cust. Bond       Attorneys for Defendants:     Present App. Ret.

 Wyatt Pasek                                               X      X          Jason Hannan, DFPD                   X      X



                     ARRAIGNMENT ON 1st Superseding Information
 Proceedings:        CHANGE OF PLEA as to Counts 1, 2 and 3 of the 1st Superseding Information

         The Court ORDERS this hearing and the transcript of the hearing sealed.

       Defendant and counsel are present. Defendant is arraigned on Counts 1, 2 and 3 of the 1st Superseding
Information. The defendant enters a plea of Not Guilty to Counts 1, 2 and 3 of the 1st Superseding
Information.

       Defendant moves to change pleas to Counts 1, 2 and 3 of the 1st Superseding Information.
       The Court ORDERS Motion granted.
       Defendant enters new and different pleas of GUILTY to Counts 1, 2 and 3 1st Superseding Information.
       Defendant sworn and the Court questions the defendant regarding pleas of GUILTY.
       The Court FINDS that a factual basis has been laid and Further FINDS the pleas are knowledgeable and
voluntarily made. The Court ORDERS the pleas accepted and entered.

       The Court refers the defendant to the Probation Office for and investigation and report and the matter is
continued to April 15, 2019, 2019 at 8:30 a.m. for sentencing.

         The Court Further Orders the following sentencing briefing:
         1.    The presentence report (PSR) for this defendant shall be prepared and disclosed to the parties no
               later than 6 weeks prior to the date set for sentencing.
         2.    Each party shall file, no later than 3 weeks after disclosure of the PSR, either: (a) its initial
               sentencing pleading, containing its objections to the PSR (if any) together with its position
               regarding sentencing; or (b) a notice that the party has no objections to the PSR and has elected
               not to file a position regarding sentencing.
         3.    Any request for a continuance of sentencing shall be submitted on or before the parties’
               initial position papers are due. Late requests are unlikely to be granted without a
               particularized showing of good cause. Any proposed order for continuance shall state the
               specific continued date on which initial position papers are due, which shall reflect the
CR-11 (09/98)                                         CRIMINAL MINUTES - GENERAL                                         Page 1 of 2
           Case 8:18-cr-00072-JVS Document 76 Filed 11/02/18 Page 2 of 2 Page ID #:290

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                         CRIMINAL MINUTES - GENERAL


                same interval of time between the date initial position papers were originally due and the
                original date of sentencing.
         4.     Each party shall file, no later than 1 week after the date of filing the initial sentencing pleadings,
                either: (a) its response to the other party’s initial sentencing pleading, containing its responses to
                the other party’s objections to the PSR (if any) together with its responses to the other party’s
                position regarding sentencing; or (b) a notice that the party has elected not to file a response.
         5.     Not later than 1 week after filing of parties responses to the initial sentencing pleadings, the U. S.
                Probation Office shall prepare and provide to the parties and the court the final PSR together
                with an addendum addressing any objections to the PSR and the parties’ sentencing positions.

         The Court orders the defendant remanded to custody.

         The Court vacates the status conference and trial dates as to this defendant only.




                                                                                          Arraignmnt   :   05
                                                                                          Chng Plea        40

                                                               Initials of Deputy Clerk   kjt




CR-11 (09/98)                                CRIMINAL MINUTES - GENERAL                                         Page 2 of 2
